CLARK, Circuit Judge
(concurring in part and dissenting in part).
I concur in the entirety of the majority’s opinion in Cause No. 71-1160 involving the rights of the Trustee in Bankruptcy vis-a-vis the appellee, Trudy Tappan. I further concur in that portion of the majority opinion relating to the appeal of James E. Moore, Jr., et ux, in Cause No. 71-1710, which construes Florida law to require a creditor to obtain a judgment against his debtor prior to acquiring the right to maintain a valid suit in equity to set aside a conveyance by the debtor of his property as fraudulent.
. The record before us, including the findings of the Referee in Bankruptcy which were adopted in haec verba by the court, disclose the following chronology:
May 5, 1966 — the bankrupt executed a promissory note to the Moores for a principal amount in excess of 80,000 dollars.
February 1, 1968 — the bankrupt transferred his residence to his sister and brother-in-law.
February 28, 1968 — the Moores filed an action at law against the bankrupt. Only two of the four counts of that action are pertinent. Count I sought judgment on the promissory note; Count II alleged that the bankrupt’s conveyance of his home was a fraudulent transfer. Concurrently with the filing of this action the Moores recorded a lis pendens notice under Section 48.23, Florida Statutes Annotated.1
June 11, 1968 — the court in which the litigation was filed entered judgment against the bankrupt on the promissory note count for the sum of 87,612 dollars.
July 3, 1968 — the debtor’s petition in bankruptcy was filed in the court below.
Granting that a substantial question exists under Florida law as to the efficacy of a lis pendens notice filed by a creditor who has not obtained a judgment, I find no indication in Florida law that the lis pendens notice filed by the Moores did not become fully effective and binding as to innocent purchasers for value, without notice, on June 11, 1968, when judgment was entered on the note count of the suit which sought to set aside the sale of the bankrupt’s home. The problem for me is that there has been no finding or adjudication that on June 11, 1968, when the Moores did become entitled to maintain a suit to challenge the bankrupt’s conveyance of his home as fraudulent, that the bankrupt was then insolvent or that the filing of the lis pendens was fraudulent or collusive. In the absence of such findings I do not believe that Section 67 of the Bankruptcy Act in any way invalidates the normal operation of Florida law merely because the petition in bankruptcy was filed within four months thereafter. See 4 Collier on Bankruptcy. j| 67.03 at pp. 66 & 67, and If 67.05 at pp. 98-103.
*288Although the powers acquired by the trustee in bankruptcy under Section 70 are extensive and broad, I know of no authority for holding that his rights prime those established by a valid lis pendens notice.
While I fully concur in the affirmance of the judgment in Cause No. 71-1160, I respectfully dissent from the failure of the court to remand Cause No. 71-1710 for determination by the trustee in bankruptcy as to whether, on June 11, 1968, the bankrupt was insolvent or the lis pendens notice described above was sought or permitted in fraud of the provisions of the Bankruptcy Act.

. In pertinent part, the statute provides :
(1) (b) The filing for record of such notice of lis pendens shall constitute a bar to the enforcement against the property described in said notice of lis pen-dens of all liens including but not limited to federal tax liens and levies, unrecorded at the time of filing for record such notice of lis pendens unless the holder of any such unrecorded lien shall intervene in such proceedings within twenty days after the filing and recording of said notice of lis pendens, and if the holder of any such unrecorded lien does not intervene in the proceedings, and if such proceedings are prose-, cuted to a judicial sale of the property described in said notice of lis pendens, the said property shall be forever discharged from all such unrecorded liens.